NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROGER GIFFORD,                                  No.    16-15749

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01274-MCE-AC

 v.
                                                MEMORANDUM*
HORNBROOK COMMUNITY SERVICES
DISTRICT; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                             Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Roger Gifford appeals pro se from the district court’s judgment dismissing

his action alleging federal and state law claims. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion a dismissal for failure to



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
comply with Fed. R. Civ. P. 8. McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.

1996). We affirm.

      The district court did not abuse its discretion in dismissing Gifford’s action

for failure to comply with Rule 8(a)(2), because the first amended complaint does

not contain “a short and plain statement of the claims showing that [Gifford] is

entitled to relief.” Fed. R. Civ. P. 8(a)(2); McHenry, 84 F.3d at 1179-80 (affirming

dismissal under Rule 8, and recognizing that “[p]rolix, confusing complaints . . .

impose unfair burdens on litigants and judges”).

      The district court did not abuse its discretion in dismissing Gifford’s first

amended complaint without leave to amend because Gifford was provided with

one opportunity to amend and further amendment would be futile. See Cervantes

v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting

forth standard of review and explaining that dismissal without leave to amend is

proper when amendment would be futile); Chodos v. West Publ’g Co., Inc., 292
F.3d 992, 1003 (9th Cir. 2002) (“[W]hen a district court has already granted a

plaintiff leave to amend, its discretion in deciding subsequent motions to amend is

particularly broad.” (citation and internal quotation marks omitted)).

      AFFIRMED.

                                          2                                    16-15749